DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: Figures 1,2E, 2F, 3A-5, 8-9B
Species B: Figures 2A, 2C
Species C: Figures 2B, 2D
Species D: Figure 2G
Species E: Figure 6
Species F: Figure 7
Species G: Figures 10-14, 16, 21
Species H: Figure 15
Species I: Figures 17, 18
Species J: Figures 19, 20
Species K: Figures 21,27
Species L: Figures 22A,22B
Species M: Figure 23
Species N: Figures 24A-26
Species 0: Figures 27 ,28
Species P: Figure 29
Species Q: Figure 30
Species R: Figures 31-32
Species S: Figures 33-34
Species T: Figures 35-36
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. Since there are numerous species, the examiner will give examples of some mutually exclusive characteristics of selected species. The mutually exclusive characteristics of each species can be obtained by reviewing the specification and the drawings, for the specification and the drawings described these species as being different and alternative embodiments. 
For example, in comparing fig. 1 and fig. 10, one can see that there are features that are different in fig. 10 and not in fig. 1. In strategizing the searches, one would need to search for the different features such as the adapter 178, the nozzle 180, the thread cap 182, the longitudinal opening 134 with overhang lip portion 192, and so forth. Thus, as one can see, the search strategy would be different from fig. 1 to that of fig. 10. Likewise, same comparison would exist for the rest of the other species as listed. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no claim generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  different CPC scheme and/or text search for each of the mutually exclusive characteristics of each species as stated in the specification, drawings and the example above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643